DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of claims 1-8 (Group I) in the reply filed on 09/09/2021 is acknowledged.  Applicants argue that the special technical feature is individually addressable LED arrays.  However, even if this is the case, yet this is not novel over WO 2016/048348, for example.  Furthermore, the LED array of claim 9 is only controllable (i.e. need only be capable of being controlled) independently of any other array segment, which the LED array of WO 2016/072966 is capable because it can selectively emit light to certain areas (paras. 0072-73).  Thus, the requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by TJELLESEN (US 2020/0398482, effective filing 11/17/2017).
	As to claim 1, TJELLESEN teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (paras. 0015 and claim 41); controlling an array of heat sources to selectively heat a sub-region of the layer of build material, each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47); depositing a fusing agent onto at least a part of the heated sub-region (id.); and applying energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (id.).
	As to claim 4, TJELLESEN teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (para. 0054).
	As to claim 5, TJELLESEN teaches the method of claim 1, wherein controlling the array of heat sources comprises: obtaining data representative of a layer of the three dimensional object to be fabricated; selecting a heat source from the array of heat sources on the basis of the obtained data; and activating the selected heat source and not activating a further heat 
	As to claim 6, TJELLESEN teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (absorber printed according to image data, and sintering where absorber printed; para. 0058, 0084, 0094, 0103, 0108, 0147, 0164).
	As to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent (LED array energy source used to preheat before apply absorber using lower intensity and/or higher wavelength, then use same LED array to apply energy for sinter using higher intensity and/or lower wavelength; paras. 0054, 0071, 0087, 0116, 0145 and claim 47); and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (id.).

Claims 1 and 3-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BIRECKI (WO 2016/072966 A1, published 05/12/2016).
	As to claim 1, BIRECKI teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (Abstract and claim 1); controlling an 
	As to claim 3, BIRECKI teaches the method of claim 1, wherein the LED is an ultraviolet LED, UV-LED (para. 0072).
	As to claim 4, BIRECKI teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (paras. 0072-73).
	As to claim 5, BIRECKI teaches the method of claim 1, wherein controlling the array of heat sources comprises: obtaining data representative of a layer of the three dimensional object to be fabricated; selecting a heat source from the array of heat sources on the basis of the obtained data; and activating the selected heat source and not activating a further heat source in the array to selectively heat the sub-region of the layer of build material prior to depositing the fusing agent (para. 0103).
	As to claim 6, BIRECKI teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (selective dispensing coalescing agent, including regions without; paras. 0040, 0058-61).

	As to claim 8, BIRECKI teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent; and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (paras. 0066-0067).

Claims 1-2 and 4-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ABBOTT (WO 2016/048348 A1, published 03/31/2016).
	As to claim 1, ABBOTT teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (Figs. 1-8 and 10-11); controlling an array of heat sources to selectively heat a sub-region of the layer of build material, each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (Figs. 1-8, 10-11, 19); depositing a fusing agent onto at least a part of the heated sub-region (Figs. 1-8, 10-
	As to claim 2, ABBOTT teaches the method of claim 1, wherein each heat source comprises a plurality of LEDs (para. 0038 and Fig. 19).
	As to claim 4, ABBOTT teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (para. 0038 and Fig. 19).
	As to claim 5, ABBOTT teaches the method of claim 1, wherein controlling the array of heat sources comprises: obtaining data representative of a layer of the three dimensional object to be fabricated; selecting a heat source from the array of heat sources on the basis of the obtained data; and activating the selected heat source and not activating a further heat source in the array to selectively heat the sub-region of the layer of build material prior to depositing the fusing agent (CAD determines lighting instructions; paras. 0001, 0008, 0011, 0016, 0032, 0035-36, Fig. 18).
	As to claim 6, ABBOTT teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (selective dispensing coalescing agent, including regions without; Figs. 1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over TJELLESEN (US 2020/0398482), in view of BIRECKI (WO 2016/072966 A1), in further view of ABBOTT (WO 2016/048348 A1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED array designs to the LED array of TJELLESEN to achieve better heating and fusing/sintering with a reasonable expectation of success.
As to claim 1, TJELLESEN teaches the elements of this claim as explained above.  It is also noted that all of TJELLESEN, BIRECKI and ABBOTT demonstrate that pre-heating build material before fusing build material using coalescing/fusing agent was a very familiar in the art and known to increase print efficiency by only requiring smaller change in temperature during fusing/sintering.  Thus, pre-heating is not novel or non-obvious.
TJELLESEN does not explicitly teach the method of claim 1, wherein each heat source comprises a plurality of LEDs; or wherein the LED is an ultraviolet LED, UV-LED.
	However, BIRECKI and ABBOTT demonstrate that skilled artisans would have been familiar with such LED techniques in 3D printing to allow more accurate heating and fusing.  As to claim 2, ABBOTT teaches that arrays of individually addressable LEDs can include “[e]ach of the light sources 86 or each of multiple groups of the light sources 86 is individually addressable in the array to emit light selectively independent of any other light source in the array or of any other group of light sources in the array” (para. 0038).  Thus, “[i]ndividual light sources 86 may be energized selectively at the direction of the controller 70 to illuminate only patterned build material to limit unwanted effects on surrounding build material and to reduce power consumption.”

energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED array techniques such as familiar UV-LED arrays and selective multiple LEDs to allow more accurate heating and fusing with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,538,032, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED arrays to the heating and fusing technique of the conflicting claims to allow greater heating and fusing accuracy with a reasonable expectation of success.
As to claims 1 and 5-6, the conflicting claims teach a method of fabricating a three dimensional object, the method comprising: forming a layer of build material (conflicting claims 1, 7, 12); controlling an array of heat sources to selectively heat a sub-region of the layer of build material (conflicting claims 1, 7, 12); depositing a fusing agent onto at least a part of the heated sub-region (conflicting claims 1, 7, 12); and applying energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (conflicting claims 1, 7, 12).	

	However, BIRECKI, TJELLESEN and ABBOTT demonstrate that skilled artisans would have been familiar with such LED techniques in 3D printing to allow more accurate heating and fusing.  As to instant claims 1, 2 and 4, ABBOTT teaches that arrays of individually addressable LEDs can include “[e]ach of the light sources 86 or each of multiple groups of the light sources 86 is individually addressable in the array to emit light selectively independent of any other light source in the array or of any other group of light sources in the array” (para. 0038).  Thus, “[i]ndividual light sources 86 may be energized selectively at the direction of the controller 70 to illuminate only patterned build material to limit unwanted effects on surrounding build material and to reduce power consumption.”
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
	Further as to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
id.).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED array techniques such as familiar UV-LED arrays and selective multiple LEDs to the radiant energy source of the conflicting claims to allow more accurate heating and fusing with a reasonable expectation of success.

Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent Application No. 16/608234, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material pre-heating and LED arrays to the 3D printing technique of the conflicting claims in order to more quickly print with greater fusing accuracy with a reasonable expectation of success.

The conflicting claims do not explicitly teach each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (claim 1); or claims 2-4 and 7-8.
	However, BIRECKI, TJELLESEN and ABBOTT demonstrate that skilled artisans would have been familiar with such LED techniques in 3D printing to allow more accurate heating and fusing.  As to instant claims 1, 2 and 4, ABBOTT teaches that arrays of individually addressable LEDs can include “[e]ach of the light sources 86 or each of multiple groups of the light sources 86 is individually addressable in the array to emit light selectively independent of any other light source in the array or of any other group of light sources in the array” (para. 0038).  Thus, “[i]ndividual light sources 86 may be energized selectively at the direction of the controller 70 to illuminate only patterned build material to limit unwanted effects on surrounding build material and to reduce power consumption.”
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  

	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent (LED array energy source used to preheat before apply absorber using lower intensity and/or higher wavelength, then use same LED array to apply energy for sinter using higher intensity and/or lower wavelength; paras. 0054, 0071, 0087, 0116, 0145 and claim 47); and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (id.).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED array techniques such as familiar UV-LED arrays and selective multiple LEDs for pre-heating build material to the LED printing technique of the conflicting claims to allow more efficient printing, and more accurate heating and fusing with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20180126646; US 20180186074; US 20180215092; US 20180272601; US 20190001570; US 20190030800.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743